Title: From Thomas Jefferson to Edward Savage, 30 March 1802
From: Jefferson, Thomas
To: Savage, Edward


            Sir
              Washington Mar. 30. 1802.
            Your’s of the 1st. instant has been duly recieved. I was not aware of the difficulty of placing the prints on their frames, which you inform me of. the prints being at my house in Virginia, where I could not have a proper case made for them, I believe it will be better on the whole to have the frames made here, as I shall, at the rising of Congress, make a trip of a few days to Monticello, and can bring the prints safely to this place. if therefore the frames be not already in hand, I will take the liberty of countermanding the order, and of ordering them here. but if in hand, you must be so good as to forward them when done to this place. Accept my best wishes & salutations.
            Th: Jefferson
          